Citation Nr: 0933901	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  07-38 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:  Stephen L. Shields, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant, P.C., and S.S.
 

ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from October 1947 to October 
1951 and from August 1955 to October 1957.  He died in 
January 2006, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In July 2009, the appellant appeared at the RO and testified 
at a hearing conducted by the undersigned Acting Veterans Law 
Judge.  A transcript of the hearing has been associated with 
the record.

Subsequently, this appeal was advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for the cause 
of the Veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.




FINDINGS OF FACT

1.  At the time of his death, the Veteran was in receipt of 
service-connected benefits for residuals of frozen right and 
left feet, each evaluated as 30 percent disabling; neuropathy 
with parasthesias of the lower extremities, each evaluated as 
30 percent disabling; and cold injury residuals of the hands, 
each evaluated as 20 percent disabling.  The combined 
evaluation for compensation at the time of his death was 90 
percent.

2.  A total rating based on unemployability due to service-
connected disabilities (TDIU) was granted effective January 
12, 1998.


CONCLUSION OF LAW

The criteria for an award of DIC benefits under 38 U.S.C.A. § 
1318 have not been met.  38 U.S.C.A. §§ 1318, 7105 (West 
2002); 38 C.F.R. §§ 3.22, 3.105(e) (2008); 70 Fed. Reg. 
72,211 (2005); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

As the law and not the facts are dispositive in this case, 
there is no reasonable possibility that further assistance to 
the appellant would substantiate her claim, and the 
provisions of the VCAA do not apply.  Manning v. Principi, 16 
Vet. App. 534, 542-543 (2002).

II. Claim for DIC Under 38 U.S.C.A. § 1318

VA pays DIC benefits to the surviving spouse of a deceased 
Veteran who was in receipt of, or entitled to receive 
compensation, at the time of his death for a service- 
connected disability that was rated totally disabling 1) if 
the disability was continuously rated totally disabling for a 
period of 10 or more years immediately preceding death; 2) if 
the disability was rated by the VA as totally disabling 
continuously since the Veteran's release from active duty and 
for at least 5 years immediately preceding death; or if the 
Veteran was a former prisoner of war who died after September 
30, 1999, and the disability was continuously rated totally 
disabling for a period of not less than one year immediately 
preceding death.  38 U.S.C.A. § 1318(b).

For purposes of this section, "entitled to receive" means 
that at the time of death, the Veteran had a service-
connected disability rated totally disabling by VA but was 
not receiving compensation because: (1) VA was paying the 
compensation to the Veteran's dependents; (2) VA was 
withholding the compensation under authority of 38 U.S.C.A. § 
5314 to offset an indebtedness of the Veteran; (3) the 
Veteran had applied for compensation but had not received 
total disability compensation due solely to clear and 
unmistakable error in a VA rating decision concerning the 
issue of service connection, disability evaluation, or 
effective date; (4) the Veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C.A. § 
1174(h)(2); (6) VA was withholding payments because the 
Veteran's whereabouts were unknown, but the Veteran otherwise 
was entitled to continued payment based on a total service- 
connected disability rating; (7) VA was withholding payments 
under 38 U.S.C.A. § 5308 but determines that benefits were 
payable under 38 U.S.C.A. § 5309.  38 C.F.R. § 3.22.

The Board notes that there have been a number of court 
decisions in recent years that have resulted in some 
confusion in the processing of claims for DIC under 38 
U.S.C.A. § 1318.  Clarification has been provided by two 
recent decisions from the United States Court of Appeals for 
the Federal Circuit (Federal Circuit).  However, a discussion 
of the evolution of the handling of such claims is pertinent 
to the understanding of why this claim must now be denied.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (Court) found that a surviving spouse can attempt to 
demonstrate that the Veteran hypothetically would have been 
entitled to a different decision on a service connection 
claim, based on evidence in the claims folder or in VA 
custody prior to the Veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a later 
decision, the Court found that 38 C.F.R. § 3.22(a), as it 
existed, permitted a DIC award in a case where the Veteran 
had never established entitlement to VA compensation for a 
service-connected total disability and had never filed a 
claim for such benefits which could have resulted in 
entitlement to compensation for the required period.  Wingo 
v. West, 11 Vet. App. 307 (1998).  In such cases, the 
claimant had to set forth the alleged basis for the Veteran's 
entitlement to a total disability rating for the 10 years 
immediately preceding his death.  Cole v. West, 13 Vet. App. 
268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the Veteran, during his or her 
lifetime, had established a right to receive total service- 
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibited "hypothetical entitlement" as a basis for 
establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (Veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
did permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute. 260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.   It noted that 38 U.S.C.A. § 1311(a), which 
also has "entitled to receive" language, as interpreted in 
Hix, was virtually identical to 38 U.S.C.A. § 1318, but that 
VA interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased Veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 
(April 5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
The Federal Circuit also held that VA provided a permissible 
basis and sufficient explanation for its interpretation of 
the statutes as a bar to the filing of new claims 
posthumously by the Veteran's survivor, that is, claims where 
no claim had been filed during the Veteran's life or the 
claim had been denied and was not subject to reopening- 
"hypothetical entitlement" claims.  Id. at 1379-80.

In this case, the record reflects that the Veteran was in 
receipt of benefits for service-connected disabilities, with 
a combined evaluation of 90 percent.  He was granted a TDIU 
from January 12, 1998.  The appellant's representative has 
argued that the Veteran should have been considered totally 
disabled from the 1970s.  However, as fully discussed above, 
the state of the law is such that claims for DIC benefits 
under 38 U.S.C.A. § 1318 must be adjudicated with specific 
regard given to decisions made during the Veteran's lifetime, 
and without consideration of hypothetical entitlement for 
benefits raised for the first time after a Veteran's death.

Based on the evidence of record, the Board finds that the 
requirements of 38 U.S.C.A. § 1318 for an award of DIC 
benefits are not met, as the Veteran was not evaluated as 
totally disabled during the 10 years prior to his death.  
Further, the provisions of 38 C.F.R. § 3.22 do not preclude 
an appellant from arguing that prior rating decisions were 
clearly and unmistakably erroneous.  However, neither the 
Veteran, during his lifetime, nor the appellant successfully 
or specifically pled clear and unmistakable error in any 
rating action that would have entitled the Veteran to a total 
disability rating at any time prior to January 1998.  See 
Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002) (holding 
that any claim of CUE must be pled with specificity).  

In light of the above discussion, the Board concludes that 
the appellant's claim for DIC under 38 U.S.C.A. § 1318 must 
be denied because the Veteran did not have service-connected 
disabilities that were continuously rated as totally 
disabling for a period of 10 or more years immediately 
preceding his death.  See Tarver v. Shinseki, 557 F.3d 131 
(2009).  Entitlement to these benefits must therefore be 
denied as a matter of law.  Where, as here, the law is 
dispositive, the claim must be denied because of lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.


REMAND

The Veteran's death certificate indicates that he died in 
January 2006.  He apparently died at home.  The cause of 
death is listed as cancer of the lungs, but the interval 
between onset and death is not specified.  

In a February 2007 letter, T.R., M.D. indicates that the 
Veteran was his patient for many years, but that the Veteran 
also received much of his care from VA.  Records from Dr. R., 
as well as those from any VA providers, should be sought.  
Specifically, terminal records concerning the Veteran's fatal 
lung cancer should be obtained, if possible.

In light of the above, discussion, the Board has determined 
that additional development is necessary.  Accordingly, the 
case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Ensure VCAA compliance with Hupp v. 
Nicholson, 21 Vet. App. 342 (2007) (a 
statement of the condition for which the 
veteran was service-connected at the time 
of his death, if any; an explanation of 
the evidence and information required to 
substantiate a claim for service 
connection for the cause of the Veteran's 
death based on the service-connected 
disability, if any; and an explanation of 
the evidence and information required to 
substantiate a claim based on a condition 
not yet service connected.)

2.  Contact the appellant and request 
that she (a) identify the VA providers 
who treated the Veteran prior to his 
death, and (b) furnish a proper medical 
release or authorization for the VA to 
obtain the treatment records from T.R., 
M.D., who indicated in a February 2007 
letter that he had treated the Veteran 
for many years.  All attempts to obtain 
these records should be fully documented 
in the claims file.

3.  Thereafter, adjudicate the claim of 
service connection for the cause of the 
Veteran's death.  If the benefits sought 
on appeal remain denied, furnish the 
appellant and her representative a 
supplemental statement of the case and 
the opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Debbie A. Riffe
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


